Citation Nr: 0507049	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  00-17 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a 
fracture of the right fifth metacarpal.

2.  Entitlement to service connection for degenerative joint 
disease of the right hand.

3.  Entitlement to service connection for a right wrist 
disability, other than degenerative joint disease.

4.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for residuals of right wrist arthrodesis with ulnar 
resection and iliac crest bone graft performed on September 
24, 1998.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran had active service from April 1961 to August 1962 
and had active duty for training with the Texas Army National 
Guard from July to August 1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1998 and June 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO), located in Waco, Texas.  In the June 1998 rating 
decision, the RO held that new and material evidence had not 
been submitted to reopen a claim of service connection for 
residuals of a right hand injury.  In the June 2001 rating 
decision, the RO denied entitlement to compensation pursuant 
to 38 U.S.C.A. § 1151 for residuals of right wrist 
arthrodesis with ulnar resection and iliac crest bone graft 
performed on September 24, 1998.  In May 2004 the veteran 
testified at a hearing held at the RO before a Decision 
Review Officer.  

VA X-rays of the right wrist taken in September 1997 revealed 
degenerative joint disease.  In an October 1992 rating 
decision denying service connection for dislocation of the 
knuckles of the right hand, to include an old fracture of the 
right fifth metacarpal, the RO did not consider an issue of 
service connection for degenerative joint disease of the 
right hand.  The issue of service connection for degenerative 
joint disease of the right hand is a separate issue from the 
issue of new and material evidence to reopen the issue of 
service connection for residuals of a fracture of the right 
fifth metacarpal.  Also, the RO did not consider service 
connection for a right wrist disability in the October 1992 
rating decision.  Although the RO denied service connection 
for fusion of the right wrist with a bone graft from a hip in 
an unappealed February 1999 rating decision, the supplemental 
statements of the case reflect that the RO has clearly 
considered a right wrist disability as a part of the new and 
material issue pertaining to residuals of a right hand 
injury.  In light of that, the Board finds that while the 
issue of service connection for a right wrist disability is a 
separate issue from the new and material issue pertaining to 
residuals of a fracture of the right fifth metacarpal, the 
veteran has, nonetheless, perfected an appeal on the issue of 
service connection for a right wrist disability.  Therefore, 
the issues are as stated on the title page.
 
The issues of service connection for residuals of a fracture 
of the right fifth metacarpal, service connection for 
degenerative joint disease of the right hand, service 
connection for a right wrist disability, and compensation 
pursuant to 38 U.S.C.A. § 1151 for residuals of right wrist 
arthrodesis with ulnar resection and iliac crest bone graft 
performed on September 24, 1998, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO, in an October 1992 rating decision, denied a 
claim of entitlement to service connection for a dislocation 
of the knuckles of the right hand, to include residuals of a 
fracture of the right fifth metacarpal.

2.  The additional evidence submitted since the October 1992 
rating decision is new and bears directly and substantially 
on the matter under consideration, and is so significant that 
it must be considered in order to fairly decide the claim for 
entitlement to service connection for residuals of a fracture 
of the right fifth metacarpal.



CONCLUSIONS OF LAW

1.  The October 1992 RO rating decision denying service 
connection for a dislocation of the knuckles of the right 
hand, to include residuals of a fracture of the right fifth 
metacarpal, is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2004).

2.  The evidence received subsequent to the October 1992 RO 
rating decision is new and material, and the claim of service 
connection for residuals of a fracture of the right fifth 
metacarpal is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Legal Criteria

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302(a)(2004).  However, if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under old version of 38 C.F.R. 
§ 3.156(a), new and material evidence is defined as evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a) (2001).  The Board notes that the legal 
standard of what constitutes "new and material" evidence was 
recently amended.  This amendment is inapplicable in the 
instant case as the amendment applies prospectively to claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a) 
(2004)).

For the purposes of determining whether new and material 
evidence has been submitted, credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As to the 
determination of the materiality of the evidence presented 
since the last final disallowance of the claim, the newly 
presented evidence does not need to be probative of all of 
the elements that are required to award a claim, but instead 
needs to be probative only as to each element that was a 
specified basis for the last disallowance.  Evans v. Brown, 9 
Vet. App. 273, 284 (1996).  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. § 1131 (West 
2002).  Active military, naval, or air service includes 
active duty, any period of active duty training (ACDUTRA) 
during which the individual concerned was disabled from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 
2002).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2004).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may be also granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

B.  Factual Background

In the October 1992 rating decision, the RO denied service 
connection for dislocation of the knuckles of the right hand, 
to include residuals of a fracture of the right fifth 
metacarpal, in part on the basis that the fracture of the 
right fifth metacarpal was not incurred in or aggravated by 
service.  In November 1992, the veteran was notified of that 
rating decision and given his appellate rights.  He did not 
appeal that decision.

The evidence before the RO in October 1992 consisted of 
service medical records, VA records from a hospitalization 
from October to November 1966, and an April 1991 statement 
from a fellow service member.  Service medical records showed 
that on an April 1961 entrance examination and an October 
1961 release-to-reserves physical examination, the upper 
extremities were normal.  In March 1962 the veteran hurt his 
right hand playing football.  The impression was right hand 
pain.  X-rays of the right hand were negative except for an 
old healed facture of the fifth metacarpal.  On a May 1962 
separation examination, the upper extremities were normal.  
During an October to November 1966 hospitalization, the 
veteran reported that he fractured his right wrist in 1959 
while playing football.  A current right hand disability was 
not diagnosed.  In an April 1991 statement, a fellow service 
member reported that the veteran participated in boxing 
tournaments while on active duty and during inactive duty for 
training.

Since the October 1992 RO rating decision, the evidence 
submitted is VA medical records dated from 1996 to 2004.  VA 
medical records reflect that in August 1992 the veteran 
reported a history of boxing and that X-rays of the right 
hand taken in March 1992 showed a healed boxer's fracture.




C.  Analysis

VA medical records from August 1992 suggest that the fracture 
of the right fifth metacarpal may be related to boxing during 
active service.  The Board finds that this evidence bears 
directly and substantially upon the specific matter under 
consideration.  The prior denial was based in part on upon a 
fact that the fracture of the right fifth metacarpal was not 
incurred in or aggravated by service.  Based upon the reason 
for the prior denial, this evidence therefore constitutes new 
and material evidence under 38 C.F.R. § 3.156(a), and the 
claim is thus reopened.

D.  VCAA

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the favorable 
outcomes as noted above, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Thus, the additional delay in 
the adjudication of the above issue, which would result from 
a remand solely to allow the RO to apply the VCAA, would not 
be justified.


ORDER

The application to reopen a claim of service connection for 
residuals of a fracture of the right fifth metacarpal is 
granted.


REMAND

The veteran had received Social Security disability benefits, 
in part due to his right hand disability.  An attempt should 
be made to obtain these records.  Also, in light of the 
September 2002 statement of a doctor, an examination 
addressing the etiologies of the right hand disabilities are 
necessary.  See 38 C.F.R. § 3.159 (2004).  In his January 
1999 notice of disagreement, the veteran alleged that he 
underwent a VA compensation and pension examination.  A 
report of such an examination, if it occurred, is not of 
record.  Moreover, the RO did not issue a VCAA letter on the 
section 1151 claim.  The Board has been prohibited from 
curing this defect.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, this case is remanded for the following:

1.  The AMC should issue a VCAA letter on 
the claim of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for 
residuals of right wrist arthrodesis with 
ulnar resection and iliac crest bone 
graft performed on September 24, 1998.

2.  The AMC should contact the Social 
Security Administration and obtain all 
medical records regarding the claim for 
Social Security disability benefits filed 
by the veteran that was granted in July 
1999.

3.  The AMC should contact the VA medical 
center in Temple, Texas, and request a 
copy of a report of any VA compensation 
and pension examination that was 
conducted during or prior to January 
1999.

4.  The AMC should schedule the veteran 
for a VA orthopedic examination to 
determine the natures and extents of the 
right hand disabilities.  The examiner 
should indicate whether it is clear and 
unmistakable that the old healed fracture 
of the fifth right metacarpal noted on 
March 1962 X-rays preexisted active 
service and, if so, whether it is clear 
and unmistakable that it was not 
aggravated during service.  For the 
residuals of the right wrist fusion, the 
examiner should opine on whether it is as 
least as likely as not that the residuals 
of the right wrist fusion are related to 
a period of active duty for training, 
including boxing during such service; the 
period of active duty, including boxing 
during such service and the injury in 
March 1962; or any injury resulting from 
boxing during a period of inactive duty 
training.  For degenerative joint disease 
of the right hand, the examiner should 
opine on whether it is as least as likely 
as not that it is related to a period of 
active duty for training, including 
boxing during such service; the period of 
active duty, including boxing during such 
service and the injury in March 1962; or 
any injury resulting from boxing during a 
period of inactive duty training. 

If upon completion of the above action the claims remain 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


